Parker, J. (concurring) — This decision means that there is a lack of allegation in the indictment, of which the defendant took advantage at the first opportunity by demurrer; that the lack of allegation is in regard, not to ■the essentials of the crime, but to the facts which identify the instance, in this, that he is .charged with solicitation of a bribe in the language of the Constitution, but "is not charged, except inferentially and by construction, with soliciting a bribe in the 'matter of the election of the United States Senators; that defendant was in fact advised of the identity of the offense by the defective indictment, and met the issue by proofs on the trial; that the judgment fully protects the defendant against further prosecution for the same offense; and that the deíendánt was in no way harmed by the possibly erroneous action of the court in overruling his demurrer to the indictment, either .in conducting his'defense, or in depriving him of .the right to plead.his present jeopardy in bar of future prosecution. Under such circumstances, I concur in the result reached.